DETAILED ACTION
In the preliminary amendment filed 3/11/19, Applicant has filed replacement drawing sheets. Currently, claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Species A, drawn to claims 3-7, 9-10 and 13-16 in the reply filed on 2/25/2021 is acknowledged.
Claims 1-2, 8, 11-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 

Specification
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases which can be implied (i.e. “this invention describes”; “the present invention pertains to”).  Correction is required.  See MPEP § 608.01(b).

SPECIFICATION
SM , or ® following the term.
The use of the term DUAL-DRESS®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as disclosed on pages 8, 9 and 12 of Applicant’s specification). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dressing having a mesh “coated on both sides with silicone” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 3 lines 6-8 should be amended as follows for improved readability and clarity: “…15debriding agent configured to be deposited onto the substrate prior to use of the wound dressing device on a wound for debriding the wound 
Claim 6 line 1 should be amended to recite “The wound dressing device…”.
Claim 7 line 1 should be amended to recite “The wound dressing device…”.
Claim 9 line 1 should be amended to recite “The wound dressing device…”.
In claim 10 line 6: “the outer surface” should be “an outer surface”.
Claim 15 line 2 should be amended to recite “the wound dressing device…”.
Claim 16 lines 4-5 should be amended to recite: “…the silicone that is coated on one side of the wound dressing.”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the silicone matrix" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It has been assumed for purposes of examination that Applicant intended for claim 9 to depend from claim 5 instead of claim 3 since claim 5 first recites “a silicone matrix” and therefore provides antecedent basis for this term. Revision is nevertheless required.
Claim 10 recites the limitation "the silicone matrix outside layer of the substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 9 and 14 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bott et al (US 2006/0083776).
With respect to claim 3, Bott discloses a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (multilayer dressing for debridement of wound eschar – abstract; para [0004,0010,0013]; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; the dressing/method are effective for treatment of chronic wounds – para [0013]; chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner), comprising:
a substrate (controlled release composition layer – para [0035]; fig 1), and

Bott is silent, however, as to how the emulsion and active agent are provided to the controlled release composition layer and, therefore, does not explicitly disclose an enzymatic debriding agent that is “deposited onto the substrate”. This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the substrate by the process of “depositing” the agent “onto the substrate”. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Bott is silent as to the process used to provide the emulsion and active agent to the controlled release composition layer, it appears that the dressing in Bott would be the same or similar as that claimed; especially since both applicant's product and the prior art product includes an effective amount of enzymatic debriding agent that is provided to a substrate layer.
claim 4, Bott discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate comprises wound dressing material (the controlled release composition layer is part of the multi-layer dressing and thus is interpreted as being a dressing material – para [0093-0094]).
 With respect to claim 5, Bott discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate has a silicone matrix (para [0094]).
 With respect to claim 9, Bott discloses the invention substantially as claimed (see rejection of claim 3) and also discloses mixing the enzymatic debriding agent with the silicone matrix (the emulsion is formed by mixing to form the preparation – para [0045] and enzymes are generally present in the preparations at levels from about 0.0001-2% of active enzyme by weight of the silicone matrix – para [0074] – thus the preparation is interpreted as including enzymes mixed with silicone matrix). 
With respect to claim 14, Bott discloses the invention substantially as claimed (see rejection of claim 5) and also discloses the enzymatic debriding agent being deposited into and/or onto the substrate by mixing the silicone matrix with an ointment that contains the enzymatic debriding agent (the emulsion includes the silicone component and the active agent is incorporated or dispersed into the emulsion; the active agent is typically in liquid or viscous form and can be post added into the emulsion or incorporated during the steps to provide the emulsion – para [0063]; the viscous liquid form is interpreted as being an “ointment”).

Claim(s) 3-4, 6, 13 and 15 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auguste et al (US 2014/0114268).
With respect to claim 3, Auguste discloses a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (invention relates to an absorbent dressing for use in the care of chronic wounds such as eschars – abstract lines 1-4; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; removal of dead tissue is interpreted to be “debridement”; and chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner) , comprising
a substrate (structure shown in fig 1 which includes interface layer 1, nonabsorbent web 5, nonwoven textile 6 and nonwoven fabric 7), and
an effective amount of an enzymatic debriding agent (composition includes active agents – para [0078; 0084-0090] such as enzymes - para [0084]; the enzyme is interpreted as being a “debriding agent” as it is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”; the amount of active agent is interpreted as being an “effective” amount in order for the composition to be “favorable…in the treatment of the wound” as described in para [0084])  provided to the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the active agent ingredients are interpreted as being added to the dressing material prior to use in order to provide treatment once the dressing is applied; the device is intended for use in the care of chronic wounds such as eschars 
Auguste is silent, however, as to how the active agent is provided and, therefore, does not explicitly disclose an enzymatic debriding agent that is “deposited onto the substrate”. This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the substrate by the process of “depositing” the agent “onto the substrate”. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Auguste is silent as to the process used to provide the active agent to the substrate, it appears that the dressing in Auguste would be the same or similar as that claimed; especially since both applicant's product and the prior art product includes an effective amount of enzymatic debriding agent that is provided to a substrate layer.
With respect to claim 4, Auguste discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate comprises wound dressing material (the invention is a “wound dressing” as described i.e. in the abstract and, therefore, the material used in forming the device is interpreted as being “wound dressing material”). 
With respect to claim 6, Auguste discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate comprises a wound dressing having a polyester non-woven mesh (nonabsorbent nonwoven web 5 that consists of polyester – para 
With respect to claim 13, Auguste discloses the invention substantially as claimed (see rejection of claim 3) and also discloses the enzymatic debriding agent being collagenase (para [0084;0089]).
With respect to claim 15, Auguste discloses the invention substantially as claimed (see rejection of claim 3) and also discloses the wound dressing having a wound contacting surface (the interface layer 1 is intended to come into contact with the wound – para [0075]), the enzymatic debriding agent being applied directly to the wound contacting surface (para [0084-0089]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bott et al (US 2006/0083776) in view of Lighthouse Medical Supplies (“What is the Difference Between Woven and Nonwoven Gauze?”) (hereinafter “Lighthouse”).
With respect to claim 7, Bott discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate comprises a wound dressing (para [0016]) and is coated on both sides with silicone (as shown in fig 1D, the absorbent layer is coated on the top by an adhesive layer and on the bottom by a controlled release layer, both of which comprise silicone – para [0011,0094]). Bott does not, however, disclose that the material is a polyester non-woven mesh.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bott et al (US 2006/0083776) in view of Chen (US 3339546).
With respect to claim 10, Bott discloses the invention substantially as claimed (see rejection of claim 5) and Bott also discloses that the silicone matrix is an outside layer of the substrate (as shown in figure 1D, the controlled release layer forms an outer layer of the substrate). Bott does not, however, disclose the enzymatic debriding agent being deposited into and/or onto the substrate by dusting the enzymatic debriding agent onto the outer surface of the silicone matrix outside layer of the substrate.
The claimed phrase “the enzymatic debriding agent being deposited into and/or onto the substrate by dusting the enzymatic debriding agent onto the outer surface of the silicone matrix outside layer of the substrate” means that the enzymatic debriding agent is provided to the substrate by, specifically, depositing the agent by dusting the agent onto the outer surface of the silicone matrix outside layer of the substrate, as explained in the instant application.

            Therefore, even if depositing the agent onto the outside layer by “dusting” results in different structural characteristics of the end product than other methods of providing an active agent to a substrate, it still would have been prima facie obvious at the time the invention was made to use a “dusting” method in forming the dressing of Bott, as claimed, since Chen teaches that dusting is recognized as a useful technique for providing active agent to the surface of a substrate material.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al (US 2014/0114268) in view of Chen (US 3339546).
With respect to claim 16, Auguste discloses the invention substantially as claimed (see rejection of claim 6) and also discloses a silicone coated side of the wound dressing (see rejection of claim 6) but Auguste does not explicitly disclose the enzymatic debriding agent being applied directly to an outer surface of the wound dressing.
The claimed phrase “applied directly to an outer surface of the wound dressing” means that the enzymatic debriding agent is provided to the substrate specifically by applying the agent directly to an outer surface of the dressing, as explained in the instant application.
            Chen teaches a wound dressing (col 1 lines 10-11) having a substrate which includes a bioactive agent (col 1 lines 54-56) wherein the bioactive agent is deposited into/onto the substrate by dusting, spraying or spreading the agent onto the outer surface (col 2 lines 55-56).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786